Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   This Office action is in response to the application filed August 14, 2018.  This application is a 3712 of PCT/us 2017/041866, filed July 13, 2017.  Claims 1-15 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erica Gordon on April 9, 2021.
The application has been amended as follows: 

	Please cancel claim 7.
Claim 1.  (Currently Amended) An electronic input device comprising:
a cylindrical shaft including a tip;
a sensor housing disposed within an external housing, the sensor housing being parallel with, and surrounding, the cylindrical shaft; and
a radial array of sensors disposed on an inside diameter of the sensor housing, wherein the sensors are to sense directly from the tip, radial force inputs against the tip, wherein the sensors comprise force sensors to make contact with the cylindrical shaft responsive to a radial force input against the cylindrical shaft.

Claim 8.  (Currently Amended) An electronic input device comprising:
a cylindrical shaft including a tip, the tip to interface with a surface;
a sensor housing disposed within an external housing, the sensor housing being parallel with, and surrounding, the cylindrical shaft, wherein the sensor housing is adjacent the tip of the cylindrical shaft;
a radial array of multiple sensors disposed on an inside diameter of the sensor housing, wherein the sensors are to sense directly from the tip, radial force inputs against the tip, wherein the sensors comprise force sensors to make contact with the cylindrical shaft responsive to a radial force input against the cylindrical shaft; and
an axial sensor adjacent an end of the cylindrical shaft opposite the tip, the axial sensor to sense axial force inputs against the cylindrical shaft.

	Claim 12.  (Currently Amended) An electronic input system, comprising:
an external housing, the external housing including an opening through which a tip of a cylindrical shaft protrudes; and
an electronic input device disposed within the external housing, the electronic input device comprising:
the cylindrical shaft including the tip, the tip to interface with an electronic surface;
a sensor housing disposed within the external housing, the sensor housing being parallel with, and surrounding, the cylindrical shaft; and
a radial sensing unit disposed on an inside diameter of the sensor housing at the opening of the external housing, wherein the radial sensing unit is to sense, , wherein the radial sensing unit comprises force sensors to make contact with the cylindrical shaft responsive to a radial force input against the cylindrical shaft; and
an axial sensor disposed on an end of the housing opposite the tip of the cylindrical shaft to sense axial force inputs against the cylindrical shaft.

Claims 1-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims recite an input device and system with a structure that include a force sensor radially on the inside diameter of a sensor housing that directly sense force on the tip by contact with a shaft.  Such a combination is not taught, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



April 14, 2021